Per Curiam.

A provision in a lease waiving a trial by jury in the event of any litigation between the parties is valid and binding (59th & Park Assoc. v La Fond Adv., NYLJ March 3, 1972, p 2, col 4; D.B.S. Assoc. v Feldman, NYLJ, Dec. 3, 1970, p 2, col 2; Bako v 3 Hussars, NYLJ Feb. 19, 1970 p 2, col 1; Lera Realty Co. v Rich, 273 App Div 913) except in an action for personal injury or property damage (Real Property Law, § 259-c; Perlow v Mankato, NYLJ, Sept. 16, 1975 p 10, col 5). Nor, on this record, was tenant entitled to a hearing on this issue.
Order, dated June 4, 1975 (Cohen, J.), reversed, with $10 costs, and motion granted.
Concur — Fine, P. J., Frank and Hughes, J.J.